          Case 1:21-cv-00374-PAC Document 4 Filed 02/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 BRYAN ANDERSON,
                                                           Civil Action No. 1:21-cv-00374
                        Plaintiff,

         v.                                                NOTICE OF VOLUNTARY
                                                           DISMISSAL PURSUANT TO
 NIELSEN HOLDINGS PLC, DAVID                               F.R.C.P. 41(a)(1)(A)(i)
 KENNY, JAMES A. ATTWOOD, JR.,
 THOMAS H. CASTRO, GUERRINO DE
 LUCA, KAREN M. HOGUET, HARISH
 MANWANI, JANICE MARINELLI MAZZA,
 JONATHAN MILLER, ROBERT C. POZEN,
 DAVID RAWLINSON, NANCY TELLEM,
 JAVIER G. TERUEL, and LAUREN
 ZALAZNICK,

                        Defendants,

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, plaintiff Bryan

Anderson (“Plaintiff”) voluntarily dismisses the claims in the captioned action (the “Action”)

without prejudice. Because this notice of dismissal is being filed with the Court before service by

defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the

Action is effective upon the filing of this notice.

 Dated: February 8, 2021                              ROWLEY LAW PLLC


                                                      S/ Shane T. Rowley
                                                      Shane T. Rowley (SR-0740)
                                                      Danielle Rowland Lindahl
                                                      50 Main Street, Suite 1000
                                                      White Plains, NY 10606
                                                      Tel: (914) 400-1920
                                                      Fax: (914) 301-3514
                                                      Email: srowley@rowleylawpllc.com
                                                      Email: drl@rowleylawpllc.com

                                                      Attorneys for Plaintiff
